 



EXHIBIT 10.3
INTERNATIONAL GAME TECHNOLOGY
2002 STOCK INCENTIVE PLAN
PERFORMANCE SHARE AWARD AGREEMENT
     THIS PERFORMANCE SHARE AWARD AGREEMENT (this “Award Agreement”) is dated as
of September 29, 2006 (the “Award Date”) by and between International Game
Technology, a Nevada corporation (the "Corporation”), and Thomas J. Matthews
(the “Participant”).
W I T N E S S E T H
     WHEREAS, pursuant to the International Game Technology 2002 Stock Incentive
Plan, as amended (the “Plan”), the Corporation hereby grants to the Participant,
effective as of the date hereof, a performance share award (the “Award”), upon
the terms and conditions set forth herein and in the Plan.
     NOW THEREFORE, in consideration of services rendered and to be rendered by
the Participant, and the mutual promises made herein and the mutual benefits to
be derived therefrom, the parties agree as follows:
     1. Defined Terms. Capitalized terms used herein and not otherwise defined
herein shall have the meaning assigned to such terms in the Plan.
     2. Grant. Subject to the terms of this Award Agreement, the Corporation
hereby grants to the Participant an Award with respect to an aggregate of
107,300 shares of Common Stock of the Corporation (the “Performance Shares”).
     3. Vesting. Subject to Section 8(a) below, a portion of the total number of
Performance Shares subject to the Award as determined under Section 3(a) (the
“Eligible Shares”) shall be eligible to vest with respect to each of the five
consecutive fiscal years of the Corporation commencing with the fiscal year
ending September 30, 2007 (each such fiscal year, a "Performance Year”). The
number of Performance Shares that vest for each Performance Year shall be
determined by multiplying the number of Eligible Shares for such Performance
Year by the Vesting Percentage for such Performance Year (as determined under
Section 3(b)) and rounding to the nearest whole share. In all cases, the number
of Performance Shares referred to in this Section 3 is subject to adjustment
under Section 6.2(a) of the Plan.
     Notwithstanding any other provision herein, the vesting of any Eligible
Shares for a Performance Year is subject to the condition that the Participant
be employed by or providing services to the Corporation or its Subsidiaries as
of the second Friday of the November that follows the end of such Performance
Year (or, if such date is not a business day, the next preceding business day).
          (a) Eligible Shares. The number of Eligible Shares for a Performance
Year shall equal:

1



--------------------------------------------------------------------------------



 



  •   for the Performance Year ending September 30, 2007, twenty percent (20%)
of the total number of Performance Shares subject to the Award; and     •   for
each Performance Year that commences after September 30, 2007, the sum of
(i) twenty percent (20%) of the total number of Performance Shares subject to
the Award, and (ii) fifty percent (50%) of the total number of the Cumulative
Unvested Shares as of the first day of such Performance Year. For these
purposes, “Cumulative Unvested Shares” as of the first day of any Performance
Year shall mean the amount obtained by subtracting (x) the aggregate number of
Performance Shares that have vested hereunder with respect to all Performance
Years that precede such Performance Year, from (y) the amount obtained by
multiplying (A) the total number of Performance Shares subject to the Award, by
(B) twenty percent (20%), by (C) the number of such Performance Years that
precede such Performance Year.

          By way of example only, the following chart illustrates the number of
Performance Shares that would be Eligible Shares for each Performance Year,
assuming a 1,000-share grant and a Vesting Percentage for each such Performance
Year of 80% (which assumes a 12% EPS CAGR multiplied by 6.67, as determined
under Section 3(b)):

                                                                               
                              Cumulative       %     Shares     Cumulative
Shares     Shares Available     Shares     Shares     Shares     50% Shares  
Year   Vested     Granted     Granted     To Vest     Vested     Vested    
Unvested     Unvested  
FY’07
    80.0 %     200       200       200       160       160       40       20  
FY’08
    80.0 %     200       400       220       176       336       64       32  
FY’09
    80.0 %     200       600       232       186       522       78       39  
FY’10
    80.0 %     200       800       239       191       713       87       43  
FY’11
    80.0 %     200       1,000       243       195       908       92       N/A
 
 
                                                           
 
            1,000                       908                          
 
                                                           

          In no event shall any Performance Shares be eligible to vest with
respect to any period after the Performance Year ending September 30, 2011
(other than those shares that vest on the second Friday of November 2011 with
respect to the immediately preceding fiscal year). Accordingly, one hundred
percent (100%) of the Performance Shares eligible to vest for the Performance
Year ending September 30, 2011 that do not vest after application of the Vesting
Percentage for such Performance Year shall be forfeited as of the second Friday
of November 2011.
          (b) Vesting Percentage. The “Vesting Percentage” for any Performance
Year shall be based on the Corporation’s Earnings Per Share Compound Annual
Growth Rate (as such term is defined below) (“EPS CAGR”) as follows:

2



--------------------------------------------------------------------------------



 



  •   if the EPS CAGR for a Performance Year is 15% or more, the Vesting
Percentage for such Performance Year will be 100%;     •   if the EPS CAGR for a
Performance Year is less than 15% but equal to or greater than 8%, the Vesting
Percentage for such Performance Year will be the product obtained by multiplying
(i) such EPS CAGR, by (ii) 6.67;     •   if the EPS CAGR for a Performance Year
is less than 8% but equal to or greater than 4%, the Vesting Percentage for such
Performance Year will be the product obtained by multiplying (i) such EPS CAGR,
by (ii) 3.33; and     •   if the EPS CAGR for a Performance Year is less than
4%, the Vesting Percentage for such Performance Year will be 0%.

Any fractional percentage of the EPS CAGR shall be rounded to the nearest whole
percentage.
          For purposes of this Award Agreement, the term “Earnings Per Share
Compound Annual Growth Rate” with respect to a Performance Year shall mean the
compound annual growth rate of the Corporation’s Adjusted Earnings Per Share for
the period commencing on October 1, 2006 and ending on the last day of such
Performance Year, and the term “Adjusted Earnings Per Share” shall mean the
Corporation’s Earnings Per Share for the relevant period, as determined on a
consolidated basis in accordance with generally accepted accounting principles
as applied in the Corporation’s financial reporting generally as of the Award
Date (disregarding any changes in such principles after such date) and excluding
the following items: (i) impairment charges related to goodwill and intangible
assets that were acquired before the Participant was hired as an employee of the
Corporation, (ii) charges related to natural disasters and related insurance
recoveries, (iii) charges related to debt retirement, (iv) charges related to
acquisition            in-process research and development, (v) stock-based
compensation expense related to the Participant, (vi) gain or loss on the sale
of a building or airplane, and (vii) gain or loss on the sale of a business.
     4. Continuance of Employment. The vesting schedule requires continued
employment or service through each applicable vesting date as a condition to the
vesting of the applicable installment of the Award and the rights and benefits
under this Award Agreement. Employment or service for only a portion of the
vesting period, even if a substantial portion, will not entitle the Participant
to any proportionate vesting or avoid or mitigate a termination of rights and
benefits upon or following a termination of employment or services as provided
in Section 8(a) below or under the Plan.
     Nothing contained in this Award Agreement or the Plan constitutes an
employment or service commitment by the Corporation, affects the Participant’s
status as an employee at will who is subject to termination without cause,
confers upon the Participant any right to remain employed by or in service to
the Corporation or any of its Subsidiaries, interferes in any way with the right
of the Corporation or any of its Subsidiaries at any time to terminate such
employment or services, or affects the right of the Corporation or any of its
Subsidiaries to increase or decrease the Participant’s other compensation or
benefits. Nothing in this paragraph, however, is intended to adversely affect
any independent contractual right of the Participant without his or her consent
thereto.

3



--------------------------------------------------------------------------------



 



     5. Dividend and Voting Rights. After the Award Date, the Participant shall
be entitled to cash dividends and voting rights with respect to the Performance
Shares subject to the Award even though such shares are not vested, provided
that such rights shall terminate immediately as to any Performance Shares that
are forfeited pursuant to Section 3 or Section 8(a).
     6. Restrictions on Transfer. Prior to the time that they have become vested
pursuant to Section 3 hereof or Section 6.2 of the Plan, neither the Performance
Shares, nor any interest therein, amount payable in respect thereof, or
Restricted Property (as defined in Section 9 hereof) may be sold, assigned,
transferred, pledged or otherwise disposed of, alienated or encumbered, either
voluntarily or involuntarily. The transfer restrictions in the preceding
sentence shall not apply to (a) transfers to the Corporation, or (b) transfers
by will or the laws of descent and distribution.
     7. Stock Certificates.
          (a) Book Entry Form. The Corporation shall issue the Performance
Shares subject to the Award either: (a) in certificate form as provided in
Section 7(b) below; or (b) in book entry form, registered in the name of the
Participant with notations regarding the applicable restrictions on transfer
imposed under this Award Agreement.
          (b) Certificates to be Held by Corporation; Legend. Any certificates
representing Performance Shares that may be delivered to the Participant by the
Corporation prior to vesting shall be redelivered to the Corporation to be held
by the Corporation until the restrictions on such shares shall have lapsed and
the shares shall thereby have become vested or the shares represented thereby
have been forfeited hereunder. Such certificates shall bear the following legend
and any other legends the Corporation may determine to be necessary or advisable
to comply with all applicable laws, rules, and regulations:
“The ownership of this certificate and the shares of stock evidenced hereby and
any interest therein are subject to substantial restrictions on transfer under
an Agreement entered into between the registered owner and International Game
Technology. A copy of such Agreement is on file in the office of the Secretary
of International Game Technology.”
          (c) Delivery of Certificates Upon Vesting. Promptly after the vesting
of any Performance Shares pursuant to Section 3 hereof or Section 6.2 of the
Plan and the satisfaction of any and all related tax withholding obligations
pursuant to Section 10, the Corporation shall, as applicable, either remove the
notations on any Performance Shares issued in book entry form which have vested
or deliver to the Participant a certificate or certificates evidencing the
number of Performance Shares which have vested (or, in either case, such lesser
number of shares as may result after giving effect to Section 10). The
Participant (or the Beneficiary or Personal Representative of the Participant in
the event of the Participant’s death or disability, as the case may be) shall
deliver to the Corporation any representations or other documents or assurances
as the Corporation or its counsel may determine to be necessary or advisable in
order to ensure compliance with all applicable laws, rules, and regulations with
respect to the grant of the Award and the delivery of shares of Common Stock in
respect thereof. The shares so delivered shall no longer be restricted shares
hereunder.

4



--------------------------------------------------------------------------------



 



          (d) Stock Power; Power of Attorney. Concurrently with the execution
and delivery of this Award Agreement, the Participant shall deliver to the
Corporation an executed stock power in the form attached hereto as Exhibit A, in
blank, with respect to such shares. The Corporation shall not deliver any share
certificates in accordance with this Agreement unless and until the Corporation
shall have received such stock power executed by the Participant. The
Participant, by acceptance of the Award, shall be deemed to appoint, and does so
appoint by execution of this Award Agreement, the Corporation and each of its
authorized representatives as the Participant’s attorney(s)-in-fact to effect
any transfer of unvested forfeited shares (or shares otherwise reacquired by the
Corporation hereunder) to the Corporation as may be required pursuant to the
Plan or this Award Agreement and to execute such documents as the Corporation or
such representatives deem necessary or advisable in connection with any such
transfer.
     8. Effect of Termination of Employment or Services; Forfeiture of Shares.
          (a) General. Subject to Section 8(c), if the Participant ceases to be
employed by or ceases to provide services to the Corporation or a Subsidiary
(the date of such termination of employment or service is referred to as the
Participant’s “Severance Date”), the Participant’s Performance Shares (and
related Restricted Property as defined in Section 9 hereof) shall be forfeited
to the Corporation to the extent such shares have not become vested pursuant to
Section 3 hereof or Section 6.2 of the Plan upon the Severance Date (regardless
of the reason for such termination of employment or service, whether with or
without cause, voluntarily or involuntarily, or due to death or disability). If
the Participant is employed by a Subsidiary and that entity ceases to be a
Subsidiary, such event shall be deemed to be a termination of the employment of
the Participant for purposes of this Award Agreement, unless the Participant
otherwise continues to be employed by the Corporation or another of its
Subsidiaries following such event.
          (b) Forfeiture of Shares. Upon the occurrence of any forfeiture of
Performance Shares pursuant to Section 3 or Section 8(a), such unvested,
forfeited shares and related Restricted Property shall be automatically
transferred to the Corporation as of the Severance Date, without any other
action by the Participant (or the Participant’s beneficiary or personal
representative in the event of the Participant’s death or disability, as
applicable). No consideration shall be paid by the Corporation with respect to
such transfer. The Corporation may exercise its powers under Section 7(d) hereof
and take any other action necessary or advisable to evidence such transfer. The
Participant (or the Participant’s Beneficiary or Personal Representative in the
event of the Participant’s death or disability, as applicable) shall deliver any
additional documents of transfer that the Corporation may request to confirm the
transfer of such unvested, forfeited shares and related Restricted Property to
the Corporation.
          (c) Certain Terminations of Employment. Notwithstanding Section 8(a)
or any other provision of this Award Agreement or the Plan, in the event that
the Participant’s employment with the Corporation and its Subsidiaries is
terminated:

  •   by the Corporation or a Subsidiary at any time without Cause, or by the
Participant for Good Reason at any time following a Change in Control, all
Performance Shares subject to the Award (and any Restricted Property related

5



--------------------------------------------------------------------------------



 



      to such shares) shall become fully vested and nonforfeitable as of the
date of such termination of the Participant’s employment;     •   due to either
the Participant’s death or a good faith determination by the Board that the
Participant has a Disability, a portion of the Performance Shares (and any
Restricted Property related to the shares represented by such portion) shall
become vested and nonforfeitable as of the date of such termination, such
portion to be determined by multiplying (i) the total number of Eligible Shares
for the Performance Year in which such termination occurs, by (ii) a fraction,
the numerator of which shall be the number of days of such Performance Year that
have elapsed as of the date of such termination, and the denominator of which
shall be 365. Any Eligible Shares for such Performance Year that are not vested
after giving effect to the foregoing sentence and all other Performance Shares
that are not then vested (and any related Restricted Property) shall be
forfeited as of the date of such termination.

          For purposes of this Section 8(c), the terms “Cause,” “Change in
Control” and “Disability” shall have the meanings ascribed to such terms in that
certain Employment Agreement dated October 27, 2003, as amended on September 29,
2006, by and between the Corporation and the Participant (the "Employment
Agreement”); and the term “Good Reason” shall mean shall mean the occurrence of
any of the following: (i) without the Participant’s express written consent, a
material reduction of the Participant’s duties, position or responsibilities
relative to the Participant’s duties, position or responsibilities in effect
immediately prior to such reduction, or the removal of the Participant from such
duties, position and responsibilities, unless the Participant is provided with
substantially comparable duties, position and responsibilities; (ii) a reduction
by the Corporation of the Participant’s rate of base salary or target annual
bonus opportunity as in effect immediately prior to such reduction; or (iii) any
material breach of the Employment Agreement by the Corporation; provided that
Good Reason shall not exist pursuant to clause (i) or (iii) above unless the
Participant shall have first provided written notice to the Corporation of the
circumstances that would otherwise constitute Good Reason and the Corporation
shall have failed to reasonably cure such circumstances promptly (and in no
event more than 30 days after) its receipt of such notice; further provided that
any termination for Good Reason must be made not later than 90 days after the
circumstances giving rise to such claim of Good Reason are first known to exist
(or first reasonably should have been known to exist) by the Participant.
     9. Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 6.2(a) of the Plan,
the Committee shall make adjustments in accordance with such section in the
number and kind of securities that may become vested under the Award. If any
adjustment shall be made under Section 6.2(a) of the Plan, the restrictions
applicable to the Performance Shares shall continue in effect with respect to
any consideration, property or other securities (the “Restricted Property” and,
for the purposes of this Award Agreement, “Performance Shares” shall include
“Restricted Property”, unless the context otherwise requires) received in
respect of such Performance Shares. Such Restricted Property shall vest at such
times and in such proportion as the Performance Shares to which the Restricted
Property is attributable vest, or would have vested pursuant to the terms

6



--------------------------------------------------------------------------------



 



hereof if such Performance Shares had remained outstanding. To the extent that
the Restricted Property includes any cash (other than regular cash dividends),
such cash shall be invested, pursuant to policies established by the Committee,
in interest bearing, FDIC-insured (subject to applicable insurance limits)
deposits of a depository institution selected by the Committee, the earnings on
which shall be added to and become a part of the Restricted Property.
     10. Tax Withholding. The Corporation shall be entitled to require a cash
payment by or on behalf of the Participant and/or to deduct from other
compensation payable to the Participant any sums required by federal, state or
local tax law to be withheld with respect to the vesting of any of the
Performance Shares; provided, however, that the Participant or other person in
whom any Performance Shares vest may irrevocably elect, subject to the prior
approval of the Committee and such rules and procedures as may be established by
the Committee, to have the Corporation withhold and reacquire the appropriate
number of whole Performance Shares, valued at their then Fair Market Value, to
satisfy any withholding obligations of the Corporation or its Subsidiaries with
respect to such vesting at the minimum applicable withholding rates. Any
election to have shares so held back and reacquired shall not be available if
the Participant makes or has made an election pursuant to Section 83(b) of the
Code with respect to the Award.
     11. Notices. Any notice to be given under the terms of this Award Agreement
shall be in writing and addressed to the Corporation at its principal office to
the attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s payroll records. Any notice shall be
delivered in person or shall be enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch post office
regularly maintained by the United States Government. Any such notice shall be
given only when received, but if the Participant is no longer an Eligible
Person, shall be deemed to have been duly given five business days after the
date mailed in accordance with the foregoing provisions of this Section 11.
     12. Plan. The Award and all rights of the Participant under this Award
Agreement are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference. The Participant agrees to be bound by the
terms of the Plan and this Award Agreement. The Participant acknowledges having
read and understanding the Plan, the Prospectus for the Plan, and this Award
Agreement. Unless otherwise expressly provided in other sections of this Award
Agreement, provisions of the Plan that confer discretionary authority on the
Board or the Committee do not (and shall not be deemed to) create any rights in
the Participant unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Committee so conferred by
appropriate action of the Board or the Committee under the Plan after the date
hereof.
     13. Entire Agreement. This Award Agreement and the Plan together constitute
the entire agreement and supersede all prior understandings and agreements,
written or oral, of the parties hereto with respect to the subject matter
hereof. The Plan may be amended pursuant to Section 8.6 of the Plan. This
Agreement may be amended by the Board from time to time. Any such amendment must
be in writing and signed by the Corporation. Any such amendment that materially
and adversely affects the Participant’s rights under this Agreement requires the
consent of the Participant in order to be effective with respect to the Award.
The Corporation may, however, unilaterally waive any provision hereof in writing
to the extent such waiver does

7



--------------------------------------------------------------------------------



 



not adversely affect the interests of the Participant hereunder, but no such
waiver shall operate as or be construed to be a subsequent waiver of the same
provision or a waiver of any other provision hereof.
     14. Counterparts. This Award Agreement may be executed simultaneously in
any number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.
     15. Section Headings. The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
     16. Governing Law. This Award Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Nevada without regard
to conflict of law principles thereunder.
[Remainder of page intentionally left blank]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Corporation has caused this Award Agreement to be
executed on its behalf by a duly authorized officer and the Participant has
hereunto set his or her hand as of the date and year first above written.

            INTERNATIONAL GAME TECHNOLOGY,
a Nevada corporation
      By:           Print Name:           Its:        

            PARTICIPANT
      /s/ Thomas J Matthews       Signature    

                  Thomas J Matthews       Print Name          

9



--------------------------------------------------------------------------------



 



         

CONSENT OF SPOUSE
     In consideration of the execution of the foregoing Performance Share Award
Agreement by International Game Technology, I, Carolyn Sue Matthews, the spouse
of the Participant therein named, do hereby join with my spouse in executing the
foregoing Performance Share Award Agreement and do hereby agree to be bound by
all of the terms and provisions thereof and of the Plan.
Dated: September 29, 2006

                  /s/ Carolyn Sue Matthews       Signature of Spouse            

                  Carolyn Sue Matthews       Print Name          

10



--------------------------------------------------------------------------------



 



         

EXHIBIT A
STOCK POWER
     FOR VALUE RECEIVED and pursuant to that certain Performance Share Award
Agreement between International Game Technology, a Nevada corporation (the
“Corporation”), and the individual named below (the “Individual”) dated as of
______, 2006, the Individual, hereby sells, assigns and transfers to the
Corporation, an aggregate ___shares of Common Stock of the Corporation, standing
in the Individual’s name on the books of the Corporation and represented by
stock certificate number(s) ________________________ to which this instrument is
attached, and hereby irrevocably constitutes and appoints
________________________ as his or her attorney in fact and agent to transfer
such shares on the books of the Corporation, with full power of substitution in
the premises.
Dated _____________, ________

                  /s/ Thomas J Matthews       Signature            

                  Thomas J Matthews       Print Name            

(Instruction: Please do not fill in any blanks other than the signature line.
The purpose of the assignment is to enable the Corporation to exercise its
sale/purchase option set forth in the Performance Share Award Agreement without
requiring additional signatures on the part of the Individual.)

